Citation Nr: 1241272	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip prior to June 2, 2006. 

2. Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum status post open reduction internal fixation (ORIF) with traumatic arthritis of the right hip from August 1, 2007 through July 1, 2009. 

3. Entitlement to an evaluation in excess of 50 percent for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip from July 2, 2009. 

4. Entitlement to an evaluation in excess of 20 percent for residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion.

5.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to July 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

Evidence associated with the Veteran's claims file during the pendency of the appeal reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities currently on appeal.  As such, the Board will address this issue herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the Board remanded the Veteran's above-captioned claims for further development.  Specifically, the Board directed the RO to (1) request that the Veteran identify all medical care providers from whom he had received treatment; (2) attempt to obtain all pertinent treatment records from the identified medical care providers, to specifically include all records associated with a June 13, 2005 orthopedic surgery consultation; (3) attempt to obtain all pertinent VA treatment records, to include physical therapy records, dated in and after June 2005; and (4) attempt to obtain documentation associated with the Veteran's claim for Social Security disability benefits.  If the described evidence was available, the Board instructed the RO to note this unavailability in the claims file.  Thereafter, the RO was to re-adjudicate the Veteran's claims, to include consideration of any newly acquired evidence.

Although not specifically discussed in the action paragraphs of the Board's June 2011 remand, in the body of the remand, the Board determined that the evidence of record included VA treatment reports dated on and before June 13, 2005, and on and after May 1, 2006, but not between those dates.  As such, implicit in the directive to obtain all of the Veteran's pertinent VA treatment records dated in and after June 2005, was a directive to specifically attempt to obtain the Veteran's VA treatment records dated between June 13, 2005 and May 1, 2006.  Likewise, in the body of the remand, the Board observed that the Veteran endorsed treatment at the Bay Pines VA Medical Center in and around September 2005, but that evidence associated with such treatment was not found in the claims file.  Thus, also implicit in the Board's directive to obtain the Veteran's VA treatment reports in and after June 2005, was a directive to specifically attempt to obtain the Veteran's pertinent treatment records from the Bay Pines VA Medical Center.

In a June 14, 2011 letter, the RO requested that the Veteran identify medical care providers from whom he received treatment for the service-connected disabilities at issue herein.  Further, according to a document dated on June 14, 2011, the RO submitted a request to the Bay Pines VA Medical Center for all documents related to a June 13, 2005 orthopedic consultation, and all of the Veteran's pertinent VA treatment records, including for physical therapy, dated in and after June 2005.  The RO then obtained all of the documentation associated with the Veteran's application for Social Security disability benefits.  The RO then re-adjudicated the Veteran's claims in an October 2012 supplemental statement of the case before remitting them to the Board for further appellate consideration.

Based upon a longitudinal review of the evidence associated with the Veteran's claims file following the June 2011 remand, the Board found no newly obtained evidence dated between June 13, 2005 and May 1, 2006, save a singular x-ray report concerning the Veteran's right hip, dated in September 2005.  Further, no additional documentation was obtained concerning the June 13, 2005 VA orthopedic surgery consultation; however, a duplicate June 13, 2005 x-ray report was associated with the claims file.  Although the RO obtained documentation associated with the Veteran's application for Social Security disability benefits and his pertinent VA treatment records from the Bay Pines VA Medical Center, the Board finds that the RO did not substantially comply with the directives of the June 2011 remand.  First, the RO's request for the Veteran's VA treatment records dating in and after June 2005 was directed only to the Bay Pines VA Medical Center.  No such restriction was ordered by the Board in the June 2011 remand.  This is especially significant given that the Veteran's newly obtained treatment reports demonstrated that he received treatment from other VA medical facilities, such as the Palm Harbor Community-Based Outpatient Clinic.  Further, in the June 2011 remand, the Board specifically instructed the RO to note in the claims file whether the sought after evidence was unavailable.  There was no indication in the claims file whether the RO was unable to obtain the Veteran's VA treatment records dating in and after June 2005 (from all relevant VA medical facilities), to specifically include the Veteran's VA treatment records dating between June 13, 2005 and May 1, 2006; or the documentation associated with the June 13, 2005 VA orthopedic surgery consultation.  As such, the Board finds that a remand is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives). 

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of whether he is entitled to increased ratings for the service-connected disabilities at issue herein.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issues of entitlement to increased ratings for the above-captioned disabilities, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2012).

2.  The RO must attempt to obtain all of the Veteran's pertinent VA treatment records, regardless of the VA medical facility, dated in and after June 2005, that have not already been associated with his claims file.  In particular, the RO must attempt to obtain the Veteran's VA treatment records, regardless of the VA medical facility, dated between June 13, 2005 and May 1, 2006, and any documentation associated with the June 13, 2005 orthopedic surgery consultation, specifically, the fully dictated consultation report.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  If the RO determines that the described records are unavailable, the RO must note this in the record.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims must be re-adjudicated, to include contemporaneous adjudication of the Veteran's claim of entitlement to TDIU.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

